Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/18/2022 with respect to the claim amendments overcoming the previously presented 35 USC 102a1 rejections over Brown have been fully considered but they are not persuasive. Applicant argues on page 16 of the remarks that closed rings 110 and 112 are not elongated and curved cantilever rib members that extend from a connected or fixed proximal end to a free distal end. The portions of the dilator considered to be the claimed cantilever rib members are not formed by the closed rings, but instead the sections labelled below (consistent with the previous office action). See the examiner-annotated reproduction of figs. 3 and 5 below, noting that the cantilever rib members are the portions located above the dotted lines.

    PNG
    media_image1.png
    254
    703
    media_image1.png
    Greyscale

Each of these sections of the dilator of Brown considered to be the claimed cantilever rib members by the examiner have one end connected to remaining structure of the dilator and one free end, are curved (consider outer-most edges), and are elongated (e.g., longer length dimension that thickness dimension, thus elongated lengthwise). 

    PNG
    media_image2.png
    333
    490
    media_image2.png
    Greyscale

Applicant also asserts (see page 16 of remarks) that the first and second intermediate sections do not extend along a portion of the septum as recited in the claims. This is not found persuasive since along is being given its broadest reasonable interpretation of “on or beside the length of”. Because the intermediate sections extend beside a length of a portion of the septum (615) as shown in fig. 6 of Brown, they are considered to extend along a portion of the septum. 
Regarding the last bullet point on page 12, when the user is laying down wearing the device of Brown in the position shown in fig. 6, the intermediate section extends downwards towards the floor of the nasal passage (i.e., the bottom surface of the nasal passage when the user is laying down) and the cantilever rib members extend upward from the intermediate section and therefore upward from floor of the respective nasal passage. It is further noted that the device may be rotated or it may be retracted slightly in the direction of the air flow arrows in fig. 6 of Brown to position the intermediate section closer to the opening of the nostril.

    PNG
    media_image3.png
    458
    681
    media_image3.png
    Greyscale


Claim Objections
Claims 1, 11, 45, and 53 are objected to because of the following informalities:  
Claims 1 and 45: the phrase “when the device is worn by a user” should be inserted after “in the second and third planes, respectively.” in line 48 of claim 1 and after “along their length” in line 41 of claim 45 in order to avoid any possible 35 USC 101 issues with respect to positively claiming the device in the body.  
Claim 11: “at distal end” should read “at the free distal ends” to be consistent with the terminology of claim 1. 
Claim 53: “distal ends” in line 2 should read “the free distal ends” to be consistent with the terminology of claim 1. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 9-12, 45, 47-51, 53-55, 57 and 58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (US 8,834,512). Regarding claims 1 and 45, Brown disclose a nasal dilator device comprising a substantially u-shaped body (see figs. 1-6; see examiner-annotated reproduction of figs. 3 and 4 below, on which the claimed central portion, leg members, cantilever rib members, and intermediate sections are labelled) including a central portion adapted to span a septum of a nose when worn by a user (fig. 6), and first and second leg members extending from the central portion in a first plane, a first cantilever rib member extending outward from the u-shaped body in a second plane, and a second cantilever rib extending outward from the u-shaped body in a third plane, wherein the first and second cantilever ribs extend away from each other (note: when starting at the distal tip of the ribs and extending in a proximal direction, the ribs extend away from each other). 


    PNG
    media_image4.png
    603
    646
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    344
    625
    media_image5.png
    Greyscale


A first intermediate section (see first examiner-annotated figure above) connects an end of the first leg to a proximal end of the cantilever rib member, wherein a proximal end of the first intermediate section is connected to the end of the first leg member and a distal end of the first intermediate section is connected to the proximal end of the first cantilever rib member, wherein the first intermediate section extends between the first plane and the second plane such that when said nasal device is in use and is worn by a user, the first intermediate section extends from the first leg member substantially downwards towards a floor of a respective nasal passage to the first cantilever rib member (see fig. 5, noting that when a user who is lying down on his/her back wears the nasal device of Brown in the manner shown in fig. 6, the entire intermediate section, which is boxed-in in the figure, extends downward, wherein downward is considered the direction pointing toward the ground towards the bottom surface, i.e., floor, of the nasal passage). A second intermediate section connects an end of the second leg member to a proximal end of the second cantilever rib member, wherein a proximal end of the second intermediate section is connected to the end of the second leg member and a distal end of the second intermediate section is connected to the proximal end of the second cantilever rib member, wherein the second intermediate section extends between the first plane and the third plane such that when the nasal device is in use and is worn by a user (e.g., a user who is laying down on his back) the second intermediate section extends from the second leg member substantially downwards towards a floor of the respective nasal passage to the second cantilever rib member (see examiner-annotated figure above, noting that the second intermediate section comprises a portion on the other side of the nasal dilator not shown in fig. 5, with corresponding structure to the first intermediate section), and wherein the first and second leg members are inclined towards each other (see fig. 3) such that a greater distance is provided between the first and second leg members at ends of the first and second leg members closest the central portion relative to a distance provided between the first and second leg members at the ends of the first and second leg members connected to the first and second intermediate sections, respectively, and wherein the first and second intermediate sections are adapted, in use, to extend along a portion of the septum to the first and second cantilever rib members, respectively. The first and second cantilever rib members are elongated (e.g., consider length direction versus thickness direction) and arcuate, each having a curvature along its length (see fig. 3) and extending to a free distal end thereof, wherein the first and second rib members extend arcuately from the first and second intermediate sections respectively in a substantially upward direction (when user is lying down) from the floor of the respective nasal passage to an inner wall of a respective nostril (see fig. 6, considering when user is lying down) along their length in the second and third planes, respectively. 
Regarding claim 5, the first and second intermediate sections extend obtusely from the ends of the first and second leg members (see examiner-annotated figure 3 above).
Regarding claim 6, the second and third planes are converging planes (toward their upper ends as viewed in examiner-annotated reproduction of fig. 3).
Regarding claim 7, the first and second cantilever rib members exhibit an elongate arched profile which approximates at least a portion of a circle, ellipse, or parabola (consider outer surface path show in fig. 3, or edge surface that follows curved arrow in examiner-annotated fig. 5 above).
Regarding claim 9, the intermediate sections are adapted to be inclined away from each other to assist in urging the cantilever rib members against the inner wall of respective nostrils when worn by a user (fig. 6).
Regarding claims 10-12, the first and second cantilever rib members comprise first and second nostril engaging elements comprising enlarged pads (e.g., cushions 102) disposed thereon and adapted to engage with an inner wall of a respective nostril (fig. 6). The first and second nostril engaging elements are disposed at distal end of the first and second cantilever rib members respectively. Regarding claim 12, the cushions (102) are disposed on the first and second nostril engaging elements and adapted to engage with inner walls of the nostrils.  
Regarding claim 45, see the discussion of claim 1 above. The limitation “wherein the first and second leg members are adapted, in use, to extend inward of respective nasal orifices along the septum” is a recitation of intended use. Because the prior art device of Brown meets all of the structural limitations, and can be worn in a manner similar to the instant invention, and in view of anatomical variations in human noses, it is considered capable of performing the claimed functions. See also fig. 6, noting that the device of Brown may be retracted slightly in the direction of the air flow arrows in fig. 6 and can also be rotated from the position shown in fig. 6.
Regarding claim 47, the device is adapted to be oriented in the nose such that the first and second nostril engaging elements are adapted to be positioned at a junction of the greater alar cartilage and lateral nasal cartilage. Because the prior art device of Brown meets all of the structural limitations, and can be worn in a manner similar to the instant invention, and in view of anatomical variations in human noses, it is considered capable of being oriented in a nose such that the nostril engaging elements are positioned at this junction. 
Regarding claim 48, in use, the first and second intermediate sections and the cantilever rib members are capable of carrying out the functional limitations of claim 48 in the same manner as the instant invention since they meet all of the structural limitations of claim 48 and have similar orientations to the instant invention as shown in the drawings.
Regarding claim 49, the first and second intermediate sections are adapted to cause the first and second cantilever ribs to use the floor of the nose as a support structure for dilation of the nostrils (in the same manner as the device of the instant application due to the downward extension of the intermediate sections).
Regarding claim 50, the cantilever rib members are adapted to exert an outward force on the inner wall of the nostril and on the floor of the nose to thereby dilate the nasal passage of the nose (see outwardly directed force arrows in figs. 3 and 5, and note that the device is capable of exerting an outward force on the floor of the nose when positioned in the same manner as the instant application due to the downward extension of the intermediate sections).
Regarding claim 51, the cantilever rib members are formed of a flexible material. They can be squeezed or compressed by a user into a compressed state due to this flexible nature and are biased to reform or revert to their uncompressed state once inserted into the nasal passage (see col. 7, ll. 37-40 – “flexible, resilient”).
Regarding claim 53, distal ends of the first and second cantilever rib members are not connected to the first and second intermediate sections, respectively (see annotated figures), and the first and second intermediate sections each comprise a plurality of angled or arcuate portions along their length as understood in view of fig 3 (noting that the plurality of angled portions may all have the same angle as currently claimed).
Regarding claim 54, the cantilever rib members extend substantially upwardly along their length from the first and second intermediate sections respectively (note: the rib members have an upward extension along their length and therefore extend substantially upwardly along their length; consider also the section of the rib member directly attached to the intermediate section, which extends upward when a user lying down on his/her back is wearing the device). 
Regarding claim 55, the first intermediate section extends substantially downward from the end of the first leg member to the proximal end of the first cantilever rib member and the second intermediate section extends substantially downward from the end of the second leg member to the proximal end of the second cantilever rib member (see annotated figures above, noting that the user may be lying down).
Regarding claim 58, each of the second and third planes forms an obtuse angle with the first plane (when planes are drawn in a similar manner to fig. 1b of instant application, and noting lines added to the examiner-annotated drawing below showing path of 2nd and 3rd planes which extend into and out of page in annotated fig. 3) such that the first and second intermediate sections are obtuse arcuate intermediate sections each having a substantially obtuse curvature along its length (as is clear from fig. 3).
Regarding claim 57, the entire first and second intermediate sections extend substantially downwards from the respective first and second leg member to the respective first and second cantilever rib member (see annotated figure above that shows boxed-in intermediate section). The entire first intermediate section transitions between the first plane and the second plane to interconnect the end of the first leg member to the proximal end of the first cantilever rib member and wherein the entire second intermediate section transitions between the first plane and the third plane to interconnect the end of the second leg member to the proximal end of the second cantilever member (see examiner-annotated figure below, noting that the second and third planes are now being considered the planes marked by the dotted lines in the figure below, in which a more proximal portion of the ribs are located and extend outward from the u-shaped body; the location of the first plane is best shown in the first examiner-annotated figure provided in 103 rejections section of this action).

    PNG
    media_image6.png
    344
    735
    media_image6.png
    Greyscale


Allowable Subject Matter
Claims 13, 14, 17, 18, and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 8/11/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771